Citation Nr: 0616163	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-02 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective February 26, 1999.  The veteran 
filed a notice of disagreement (NOD) in February 2002, and 
the RO issued a statement of the case (SOC) in January 2003. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2003.

In June 2004, the Board granted an initial 50 percent rating 
for PTSD, effective February 26, 1999, then remanded to the 
RO the matter of a higher rating for PTSD for additional 
development.  After completing the Board's requested action, 
the RO denied an initial rating in excess of 50 percent for 
PTSD (as reflected in the January 2006 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, while the RO assigned a 
higher initial rating of 50 percent during the pendency of 
this appeal, as higher  ratings for PTSD are available, and 
the appellant is presumed to seek the maximum available 
benefit for a disability, the claim for a higher initial 
rating remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the February 26, 1999 effective date of the grant 
of service connection, the veteran's service-connected PTSD 
has been manifested, primarily, by constricted affect, speech 
that was markedly lacking in spontaneity, impaired impulse 
control, depressed mood as well as signs of anger and 
irritability, a diminished degree of pleasure from daily 
activities, social isolation, emotional detachment and 
estrangement from others, recurrent nightmares, flashbacks, 
and an exaggerated startle response; these symptoms reflect 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 50 percent for PTSD has been 
accomplished.

In a December 2001 pre-rating notice letter the RO advised 
the appellant and his representative of VA's responsibilities 
to notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection; in a June 
2004 notice letter, the RO advised the appellant what was 
required to prove a claim for a higher rating.  Further, 
through the February 2002 rating decision, the January 2003 
SOC, the June 2004 Board decision, the June 2004 notice 
letter and the January 2006 SSOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, and the bases for the denial of the claim; the SOC and 
SSOC addressed the evidence that had been considered in 
connection with the appeal, up to that point.  After each, 
they were afforded ample opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim 
on appeal, and has been afforded ample opportunity to submit 
information and evidence.

The Board also finds that the December 2001 pre-rating notice 
letter, along with the June 2004 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the December 2001 letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies; requested that the 
veteran to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO obtain and 
consider evidence; and invited the veteran to submit any 
additional evidence in support of his claim.  These points 
were reiterated in the June 2004 letter.  The latter notice 
letter also specified that the veteran should send in any 
medical records he had; that the RO would obtain any private 
medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the February 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this 
regard, as indicated above, in the December 2001 and June 
2004 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
Moreover, the January 2003 SOC along with the January 2006 
SSOC notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to the claim.  After the notice 
letters, SOC, and SSOC, the veteran was afforded an 
opportunity to respond.  Thereafter, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
January 2006, as reflected in the SSOC.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  While the Court 
also stated that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted).  [Parenthetically, the 
Board notes that neither the appellant nor his representative 
has even suggested that the assigned effective date for the 
grant of service connection and award of initial compensation 
is being challenged].  Moreover, because, in this case, the 
Board is denying the claim for a higher rating, no effective 
date is being assigned.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's VA medical records and has 
arranged for the veteran to undergo VA examinations in 
connection with his claim in January 2002 and October 2005; 
reports of which are of record.  Moreover, the veteran has 
been given the opportunity to submit evidence and argument to 
support his claim, which he has done.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that that need to 
be obtained.  The record also presents no basis for further 
developing the record to create any additional evidence in 
connection with the matter currently under consideration.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the matter remaining on appeal.

II.  Background

The veteran filed his initial claim for service connection 
for PTSD in February 1999.

VA records from the Syracuse Vet Center, dated from February 
1999 to April 1999, document that a VA Readjustment 
Counseling Therapist assessed the veteran as having PTSD, and 
that this therapist counseled the veteran with respect to 
symptoms of PTSD, and to other current, unrelated stressful 
life events.  A record from April 1999 notes, in particular, 
that the veteran at this time had decided not to seek further 
treatment, and that as a result he was postponing 
indefinitely the counseling sessions.

Social Security Disability records from 2000 reflect that the 
veteran was granted monthly benefits due to physical 
disabilities.   

In a November 2001 letter to the RO, the Vet Center therapist 
again noted his assessment of PTSD, and indicated that he had 
previously treated the veteran on at least ten occasions from 
1993 to 1994.

In January 2002, the veteran underwent a social survey in 
which he discussed with the examiner some of his symptoms, to 
include flashbacks, nightmares, and social avoidance.  He 
stated that in the past he had suicidal thoughts, but since 
going for outpatient mental health care he had not had any 
suicidal thoughts.

On VA examination in January 2002, by a VA psychologist, the 
veteran reported that he was unemployed due to a stroke, and 
he claimed to have given up most of his hobbies and interests 
due to PTSD.  The veteran also reported symptoms of 
nightmares, flashbacks, severe social anxiety, social 
isolation, and hypervigilance.  The veteran further indicated 
that his symptoms had become more severe following his 
retirement in 1999 and the events of September 2001.  On 
mental status examination, the veteran had a constricted 
affect and indications of psychic numbing, speech that was 
markedly lacking in spontaneity, although otherwise it was 
relevant and coherent, impaired impulse control, depressed 
mood as well as signs of frequent anger and irritability, a 
diminished degree of pleasure from daily activities, social 
isolation, emotional detachment and estrangement from others, 
and borderline antisocial tendencies.  The veteran 
additionally had recurrent nightmares, flashbacks, and an 
exaggerated startle response.  The examiner noted that, 
overall, the veteran demonstrated a moderate degree of social 
and occupational impairment, and noted in this respect the 
veteran's own recollection that at the veteran's place of 
employment until 1999, his co-workers needed to make 
allowances for his PTSD symptoms that often manifested in the 
workplace.  The examiner also noted that the veteran's 
thought processes were rational and goal- directed, that he 
did well on simple tasks of short term memory and 
concentration, that there was no evidence of suicidal or 
homicidal ideation, and that the veteran's overall insight 
and judgment were fair.  The examiner diagnosed the veteran 
with PTSD, moderate and chronic, and assigned a Global 
Functioning Assessment (GAF) score of 55.  With respect to 
the assigned GAF, the examiner indicated that this score 
corresponded to the veteran's ability to maintain himself 
independently in his community and to carry out activities of 
daily living, but was also indicative of his moderate 
impairment in occupational functioning.

In its February 2002 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective February 26, 1999.

Additional treatment records from the Syracuse Vet Center, 
dated from February 2002 to December 2002, document the 
veteran's ongoing counseling sessions for his PTSD, and also 
in response to other stressful life events.
In September 2002, the veteran's therapist from the Syracuse 
Vet Center submitted to the RO a letter in which he 
characterized the veteran's condition as severe PTSD, and 
assigned GAF of 40.  The therapist did not specifically 
discuss the symptoms that the veteran demonstrated at that 
time.

In December 2002, the veteran filed a NOD with the initial 
rating assigned for his PTSD.

Also in December 2002, the veteran underwent a psychiatric 
assessment at the VA Medical Center (VAMC) in Syracuse, New 
York.  The veteran reported at this assessment that he 
remained unemployed because of medical problems, and that he 
continued to experience a variety of symptoms related to PTSD 
to include flashbacks, sleep disturbances, and an exaggerated 
startle response.  The veteran also indicated that his energy 
level was fine, and when questioned about his mood, he 
responded that it was "okay."  The VA psychiatrist conducting 
this assessment proffered a provisional diagnosis of PTSD, 
and assigned a GAF of 45.

In his February 2003 substantive appeal, the veteran 
contended that he was entitled to a higher evaluation in part 
because of the GAF scores of 40 assigned in September 2002 by 
a therapist from the Syracuse Vet Center, and of 45 assigned 
in December 2002 by a VA psychiatrist at the Syracuse VAMC.  
The veteran asserted that these GAF scores indicated that he 
was unable to work as a result of his PTSD.

A July 2003 VA psychiatry note reveals that the veteran 
described an incident six weeks prior,  when the police 
detained him and subsequently gave him an Order of Protection 
against his wife and children.  The veteran stated that he 
was innocent and did not assault his daughter.  He stated 
that he had not lost his temper since that incident.  It was 
noted that the veteran was unemployed and received SSA 
disability benefits and that the veteran's heart condition 
precluded him from working.  On mental status examination, 
the veteran was cooperative, alert, well oriented, and his 
speech was coherent.  The veteran stated that he occasionally 
had flashbacks and nightmares.  When questioned about his 
mood, he said it was all right.  His sleep was fair.  He was 
able to concentrate.  It was noted that there was no evidence 
of psychosis or suicidal ideas.  

An October 2003 VA outpatient record reflects that on mental 
status examination, the veteran was alert, well oriented, and 
his speech was coherent. When questioned about his 
depression, the veteran stated that he was no longer 
depressed.  He slept well, his appetite was good, and his 
energy level was good.  It was also noted that there was no 
evidence of psychosis or suicidal ideas.  

In his November 2003 letter to the Board, the veteran stated 
that his symptoms of PTSD had become aggravated in recent 
years as a result of his following television reports and 
other media accounts of recent events pertaining to national 
security and the military.

VA outpatient records, dated from January 2004 to April 2004, 
reflect that the veteran admitted to smoking cannabis.  On 
mental status examinations, the veteran was alert and well 
oriented and his speech was coherent.  The veteran reported 
recent flashbacks and nightmares.  The records noted that 
there was no evidence of psychosis or suicidal ideas.    

A July 2004 treatment record from the Syracuse Vet Center 
reflects that the veteran reported being angry, but was not 
sure why.  The examiner noted that the veteran's PTSD 
symptoms had increased.  

A September 2004 VA outpatient record reflects that on mental 
status examination, the veteran was alert, well oriented, and 
his speech was coherent.  The veteran admitted to getting 
startled easily, having flashbacks, and nightmares.  There 
was no evidence of suicidal ideas or psychosis.  The 
diagnosis was PTSD and the examiner assigned a GAF of 45.

In August 2004, the veteran submitted a claim for increased 
compensation based on unemployability.  In the claim, he 
asserted that he worked until his March 2001 stroke and has 
received SSA disability benefits since that time.  He 
contended that his PTSD had worsened since he left work and 
that he was not able to work due to his PTSD.  

By rating action of June 2005, the RO implemented the June 
2004 Board decision that granted an initial 50 percent rating 
for PTSD from the February 26, 1999 effective date of the 
grant of service connection.

A September 2005 VA outpatient record notes that in the past, 
the veteran had constant conflicts with his wife; however, 
right now, he stated that things were going as well as they 
could.  He stated that over the holiday weekend, he 
experienced a lot of conflict, not just with his wife, but 
his in-laws as well.  He denied getting physical with any of 
his relatives.  He stated that he continued to drink "in 
moderation."  It was noted that on direct questioning, the 
veteran denied any major psychiatric problems.  On mental 
status examination, the veteran was alert, well oriented, and 
his speech was coherent.  His affect was appropriate and 
showed full range.  There was no evidence of psychosis, 
suicidal ideas or homicidal ideas.  In addition to moderate 
alcohol consumption, the veteran stated that he occasionally 
smoked cannabis.  When questioned, he admitted to some 
nightmares and flashbacks, particularly when the news of the 
days brought back memories.  He finds it difficult to go to 
crowded places and startled easily.  The diagnosis included 
PTSD.  

During an October 2005 VA PTSD examination, performed by the 
same individual that performed his the January 2002 VA 
examination, the veteran reiterated prior assertions as to 
his combat history work history, and his receipt of SSA 
benefits.   The veteran stated that he took antidepressant 
medication which took "the edge" off his symptoms and 
allowed him to sleep and at times function socially.  The 
veteran  reported nightmares, flashbacks, intrusive 
recollections, social isolation, occasional difficulties with 
concentration, recurring problems remembering other people's 
names, and symptoms of hyperarousal and hypervigilance.  On 
mental status examination, the veteran's hygiene and grooming 
were good, his mood was somewhat dysphoric and his affect was 
constricted, but appropriate for the circumstances, speech 
was lacking in spontaneity, otherwise, it was relevant and 
coherent, impulse control overall was generally adequate 
allowing for mild to moderate irritability and anger, he had 
mild depression or even dysthymia that resulted in some 
negativity, a constricted affected and some difficulty in 
enjoying daily activities, and a moderate degree of emotional 
detachment and estrangement from others.  The veteran 
additionally had a rather severe startle response to loud 
noises when he did not expect them, was somewhat 
hypervigilant if he was in a crowded situation, and had sleep 
impairment.  The examiner noted that the veteran's thought 
processes were rationale and goal directed, his short-term 
memory and concentration skills were generally intact, his 
insight and judgment were good, he was not suicidal or 
homicidal and there was no evidence of mania, psychosis, or 
antisocial tendencies.  The examiner commented that when 
compared to the findings from the veteran's January 2002 PTSD 
examination report, today's evaluation did not reveal any 
significant change one way or another in terms of severity of 
his symptoms.  The examiner opined that the veteran's PTSD 
symptoms continued to present as moderate.  The diagnosis was 
PTSD, chronic, moderate, with severe stressors.  The examiner 
assigned a GAF of 55.  With respect to the assigned GAF, the 
examiner indicated that this score corresponded to the 
veteran's ability to care for his own personnel needs, 
personnel grooming, and household chores to the extent that 
his physical impairments allow, but was also indicative of 
his having some mild occasional difficulties with certain 
activities of daily living, pertaining to activities that 
require him to deal with large crowds or social gathering as 
well as his historical mild to moderate impairment in 
occupational functioning.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. §  
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and  
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including   
employment. 38 C.F.R. § 4.10 (2005).  If there is a question 
as to which evaluation to apply to the veteran's disability,  
the higher evaluation will be assigned if the disability  
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2005).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 50 percent disabling,  
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).   
However, the actual criteria for rating psychiatric 
disability other than eating disorders is set forth in a 
General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection, the  
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The medical evidence of record reflects that the veteran's 
PTSD has been characterized, primarily, by constricted 
affect, speech that was markedly lacking in spontaneity, 
impaired impulse control, depressed mood as well as signs of 
anger and irritability, a diminished degree of pleasure from 
daily activities, social isolation, emotional detachment and 
estrangement from others, recurrent nightmares, flashbacks, 
and an exaggerated startle response.  These symptoms are  
reflective of occupational and social impairment with no more 
than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic attacks or depression that affects his 
ability to function independently, impaired impulse control, 
or other symptoms that are characteristic of the 70 percent 
rating.   The veteran has some documented symptoms of 
depression, although these have not been shown to affect the 
veteran on a continuous basis and/or to limit his ability to  
function independently.  Additionally, a January 2002 VA 
social survey note reflects that the veteran admitted to 
having suicidal thoughts in the past, however, there was no 
indication that this occurred on a continuous or frequent 
basis, or that it continued to affect the veteran at the time 
noted.  In fact, the veteran stated that since going for 
mental health care, he had not had any suicidal thoughts and 
recent medical records reflect that the veteran does not have 
suicidal ideations.   Significantly, moreover, the VA 
outpatient records and examination reports note that the 
veteran was alert, oriented, his thought process was logical 
and his thought content was free from delusions and 
hallucinations.

The Board also points out that the GAF scores assigned since 
February 26, 1999, alone, provide no basis for assignment of 
any higher disability rating for the veteran's PTSD.  
According to the Fourth Edition of the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental  
Disorders (DSM-IV), a GAF score is a scale reflecting  
psychological, social, and occupational functioning on a  
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

In this case, GAF scores of 55 were assigned in connection 
with the January 2002 and October 2005 VA examinations, GAF 
scores of 45 are reflected in April 2002 and September 2004 
VA outpatient records and a GAF score of 40 is reflected in a 
September 2002 letter from a Vet Center Counselor.  

According to DSM-IV, GAF scores between 31 and  40 reflect 
some impairment in reality testing or  communication (e.g., 
speech is at times illogical, obscure,  or irrelevant) or 
major impairment in several areas, such as  work or school, 
family relations, judgment, thinking, or mood  (e.g., a 
depressed man avoids friends, neglects family, and  is unable 
to work).  GAF scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).

While the GAF of 40 suggests an even greater level of 
impairment than is contemplated by the current 50 percent 
rating, the veteran has not manifested any of the symptoms 
indicative of this level of impairment-indeed, no impairment 
in reality testing or communication was noted in the 
September 2002 letter from the Vet Center Counselor or in any 
of the other medical records associated with the claims file.  
The scores of 45 and 55, on their face, appear more 
consistent with the veteran's current level of disability; 
however, the Board again notes that the veteran has 
manifested none of symptoms typically considered indicative 
of that level of  impairment, to include suicidal ideation 
(aside from past suicidal thoughts as noted in the January 
2002 social survey report), severe obssessional rituals, or 
frequent shoplifting.  Simply stated, when considered in 
light of the actual symptoms demonstrated, none of the 
assigned GAF scores provides a basis, alone, for assignment 
of any higher rating for the veteran's service-connected 
psychiatric disability.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 2002 to 2005 
reflects a level of impairment consistent with the current 50 
percent rating.  As the criteria for the next higher, 70 
percent rating have not been met, it follows that the 
criteria for the maximum 100 percent evaluation likewise are 
not met.  As the Board finds that the record presents no  
basis for assignment of more than the current 50 percent 
rating at any point since the February 26, 1999, effective 
date of the grant of service connection for PTSD, there is no 
basis for staged rating of the disability, pursuant to 
Fenderson.   

For all the foregoing reasons, the claim for a higher initial 
rating for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the  
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating for PTSD in excess of 50 percent is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


